PER CURIAM:
This case was the outgrowth of a two car automobile collision.
The problem to be solved is a narrow one and relates to appellants’ claim that the jury’s finding of no negligence on the part of appellees was contrary to the weight of the evidence and therefore the trial court erred in not granting a motion for new trial.
We have reviewed the record of the trial below and conclude that there was sufficient evidence to support the jury’s finding. The verdict of the jury is not, therefore, clearly erroneous and the trial court did not abuse its discretion in denying the motion for new trial. Bradley v. Prince, D.C. Mun.App., 105 A.2d 253 (1954).
Because of our above holding, appellants other contention also provides no basis for disturbing the verdict.
Affirmed.